                  Case 2:20-cv-01338-RSL Document 3 Filed 09/09/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ISAAC AMBROSE,

 9                              Plaintiff,                CASE NO. 2:20-cv-01338-RSL

10           v.                                           ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   PAUL AMBROSE, ARIEL HALSTEAD,                        FORMA PAUPERIS
     GOVERNMENT,
12
                                Defendants.
13
            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
            The Clerk shall provide a copy of this Order to plaintiff and to the Honorable District
17
     Judge Robert S. Lasnik.
18
            DATED this 9th day of September, 2020.
19

20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
